DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of U.S. provisional patent application 62/677,973 filed May 30, 2018 under 35 U.S.C. 119(e) is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Subject Matter Eligibility Guidance (hereinafter 2019 PEG) as a method falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. A method for creating a smart contract, comprising:
receiving, at a first device, one or more commands including at least one parameter for the smart contract;
generating, based on the one or more commands, at least one entry in an agreement structure;
receiving, at the first device, a first input approving the at least one entry in the agreement structure;
sending, to a second device, the at least one entry in the agreement structure;
receiving, from the second device, a second input approving the at least one entry in the agreement structure;
generating, at the first device, one or more agreement milestones corresponding to the at least one entry in the agreement structure; and
sending, to a storage device, the one or more agreement milestones.
The analysis then proceeds to Prong One of Step 2A under the 2019 PEG in which the claim is evaluated in order to determine whether the claim recites a judicial exception including an abstract idea enumerated in the 2019 PEG.  The claim recites receiving commands including at least one parameter for the contract, generating an entry in an agreement structure, receiving approval for the entry, sending the entry in the agreement structure, receiving approval for the entry, generating milestones according to the agreement and sending the one or more agreement milestones to storage.  The claim clearly falls within two of the groupings of abstract ideas where the first grouping involves commercial or legal interaction including agreements in the form of contracts and the second grouping is a mental process as the claim recites nothing more than the collection of an entry and approval from a first party for including the entry into the agreement, receiving approval from a second party, adding milestones into the agreement and storing the agreement including the milestones, all of which can be performed by a human being with pen and paper.  Therefore under Prong One of Step 2A the claim is deemed as ineligible.
The analysis then proceeds to Prong Two of Step 2A under the 2019 PEG in which the claim is evaluated as to whether the claim recites additional elements that 
Dependent claims 2-6 merely extend the abstract idea of claim 1 by reciting the conversion of milestones into a programming language, use of a distributed ledger, including a conditional offer, including a contract completion deadline and describing the nature of an event milestone and only add additional layers of abstraction to the abstract idea of claim 1.  No additional elements are included in claims 2-6.  Therefore under Prongs One and Two of Step 2A claims 2-6 are also deemed as being ineligible.
The analysis then proceeds to Step 2B of the 2019 PEG in which the claim is evaluated as to whether additional elements are present that amount to significantly more than the abstract idea itself.  The claim recites a first device, a second device and a storage device.  No technological improvement is being made to any of the recited devices nor is there any technological improvement resulting from an ordered combination of devices.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited devices do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of forming contracts including obtaining approvals and including milestones are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory Enfish at 1690There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0070-0080 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 1-6 are held as being directed towards ineligible subject matter under section 101.	
Claim 7 recites a method and therefore meets Step 1 of the 2019 Revised Subject Matter Eligibility Guidance (hereinafter 2019 PEG) as a method falls within one of the four categories of statutory subject matter.  Claim 7 recites as follows:
7. A method for revising a smart contract, comprising:
retrieving, by a smart contract application executing on a first device, a plurality of milestones corresponding to the smart contract and stored on a blockchain;
receiving, at the first device, a request selecting a first milestone from the plurality of milestones;
extracting, from the first milestone, one or more agreement elements;
providing an agreement structure that is based on the one or more agreement elements extracted from the first milestone;
modifying at least one element from the one or more agreement elements based upon an input received within the agreement structure; and
storing, on the blockchain, the first milestone with the modification to the at least one element.
The analysis then proceeds to Prong One of Step 2A under the 2019 PEG in which the claim is evaluated in order to determine whether the claim recites a judicial exception including an abstract idea enumerated in the 2019 PEG.  The claim recites receiving a request for selecting a milestone, extracting agreement elements, providing an agreement structure, modifying an element based on an input received within the agreement structure and storing the modified milestone.  The claim clearly falls within two of the groupings of abstract ideas where the first grouping involves commercial or legal interaction including agreements in the form of contracts and the second grouping is a mental process as the claim recites nothing more than the collection of an entry, extracting the agreement based on the milestone, modifying an element and storing the modification, all of which can be performed by a human being with pen and paper.  Therefore under Prong One of Step 2A the claim is deemed as ineligible.
The analysis then proceeds to Prong Two of Step 2A under the 2019 PEG in which the claim is evaluated as to whether the claim recites additional elements that form a practical application of the abstract idea.  The claim recites a smart contract application executing on a first device and a storage device.  Each of these devices is being claimed at a generally high level and per the written disclosure at paragraphs 0070 through 0080 can be viewed as nothing more than general purpose computer components.  None of the operations that are recited can be viewed as elements 
Dependent claims 8-12 merely extend the abstract idea of claim 7 by reciting the inclusion of approvals associated with the modification, sending the modification to a second party, including a completion date, including a contract monetary amount and describing the process of retrieving a milestone and only add additional layers of abstraction to the abstract idea of claim 7.  No additional elements are included in claims 8-12.  Therefore under Prongs One and Two of Step 2A claims 8-12 are also deemed as being ineligible.
The analysis then proceeds to Step 2B of the 2019 PEG in which the claim is evaluated as to whether additional elements are present that amount to significantly more than the abstract idea itself.  The claim recites a first device executing a smart contract and a storage device.  No technological improvement is being made to any of the recited devices nor is there any technological improvement resulting from an ordered combination of devices.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited devices do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of operating on contracts including obtaining approvals and including milestones are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0070-0080 describes only the use of a generic unimproved Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 7-12 are held as being directed towards ineligible subject matter under section 101.	
Claim 13 recites a product and therefore meets Step 1 of the 2019 Revised Subject Matter Eligibility Guidance (hereinafter 2019 PEG) as a product falls within one of the four categories of statutory subject matter.  Claim 13 recites as follows:
13. A computer program product for creating smart contracts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a device to cause the device to perform a method comprising:
displaying, by the device, an instruction window configured to receive commands pertaining to a smart contract;
displaying, by the device, an agreement window comprising one or more elements pertaining to the smart contract; and
displaying, by the device, a milestone window configured to navigate a timeline of agreement milestones associated with the smart contract, wherein a selection of a first milestone from the timeline of agreement milestones causes the device to update the one or more elements in the agreement window.
The analysis then proceeds to Prong One of Step 2A under the 2019 PEG in which the claim is evaluated in order to determine whether the claim recites a judicial exception including an abstract idea enumerated in the 2019 PEG.  The claim recites displaying a window to receive commands pertaining to a contract, displaying an agreement window comprising elements pertaining to the contract and displaying a milestone window allowing navigation of the timeline of milestones and that a selection of a milestone allows for the updating of elements in the agreement.  The claim clearly falls within two of the groupings of abstract ideas where the first grouping involves commercial or legal interaction including agreements in the form of contracts and the second grouping is a mental process as the claim recites nothing more than the collection of an entry, extracting the agreement based on the milestone, modifying an element and storing the modification, all of which can be performed by a human being with pen and paper.  Therefore under Prong One of Step 2A the claim is deemed as ineligible.
The analysis then proceeds to Prong Two of Step 2A under the 2019 PEG in which the claim is evaluated as to whether the claim recites additional elements that form a practical application of the abstract idea.  The claim recites the displaying of windows on a device.  The windows being claimed at a generally high level suggesting nothing more than displaying descriptive material and per the written disclosure at paragraphs 0070 through 0080 the device can be viewed as nothing more than a general purpose computer component.  None of the operations that are recited can be 
Dependent claims 14-17 merely extend the abstract idea of claim 13 by reciting the displaying matter allowing for approval or rejection of elements, receiving approval for an element and requesting approval from a second party, displaying a monetary amount and displaying a command indicator which the written disclosure describes as a special character such as a hashtag and only add additional layers of abstraction to the abstract idea of claim 7.  No additional elements are included in claims 8-12.  Therefore under Prongs One and Two of Step 2A claims 8-12 are also deemed as being ineligible.
The analysis then proceeds to Step 2B of the 2019 PEG in which the claim is evaluated as to whether additional elements are present that amount to significantly more than the abstract idea itself.  The claim recites a device creating a smart contract.  No technological improvement is being made to the recited device nor is there any technological improvement resulting from an ordered combination of devices.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of operating on contracts including obtaining approvals and including monetary amounts are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0070-0080 describes only the use of a generic unimproved computing environment and describes the elements in a Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 13-17 are held as being directed towards ineligible subject matter under section 101.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerato Hunn et al. (U.S. Patent Publication 2020/0357084, hereinafter referred to as Lerato Hunn).
As per claim 1

Lerato Hunn discloses generating, based on the one or more commands, at least one entry in an agreement structure (0109 “IG. 17B shows the template grammar for the aforementioned late delivery example. As shown, the exemplary markup grammar contains variables, wherein each variable is embedded in a pair of hyphens and brackets: “[{variable]}”. Any suitable markup convention may be used to define a variable”, 0110-0116 particularly 0116 “Any types within the template model may have an associated template grammar file. For example the Duration type may have a template grammar that captures the syntax for how to enter calendar durations in English, French etc. These dependent grammars are merged into the template grammar for the root type for the template (the type with the @Template decorator)”, 0117 “The template grammar and the template model are processed by the parser, creating a syntactically valid instance of the contract clause, and thus a legally valid, executable, contract clause as shown in FIG. 17C”, 
Lerato Hunn discloses receiving, at the first device, a first input approving the at least one entry in the agreement structure (0116-0117)

Lerato Hunn discloses receiving, from the second device, a second input approving the at least one entry in the agreement structure (0014, 0068, 0070, 0151)
Lerato Hunn discloses generating, at the first device, one or more agreement milestones corresponding to the at least one entry in the agreement structure (0051, 0052, 0055)
Lerato Hunn discloses sending, to a storage device, the one or more agreement milestones (0050, 0055)
As per claim 2
Lerato Hunn discloses converting the one or more agreement milestones into a contract oriented programming language, and wherein the storage device corresponds to a distributed ledger technology (Abstract, 0060, 0073)
As per claim 3
Lerato Hunn discloses wherein the one or more commands include a conditional offer for the smart contract (0063, 0070, 0107)
As per claim 4
Lerato Hunn discloses wherein the second input corresponds to an acceptance of the conditional offer for the smart contract (0014, 0068, 0070, 0151)
As per claim 5
Lerato Hunn discloses wherein the one or more agreement milestones include a time milestone comprising a deadline for completion of the smart contract (0102-0103, 0107)
As per claim 6
Lerato Hunn discloses wherein the one or more agreement milestones include an event milestone comprising an asynchronous occurrence relating to the smart contract (0051, 0055, 0069, 0070, 0151)
As per claim 7
Lerato Hunn discloses retrieving, by a smart contract application executing on a first device (0137 “The computing environment may be usable for both on-chain and/or ‘off-chain’ related applications. Here on-chain can refer to transactions, smart contract code, chain code or executable scripts of a BDL system, objects (e.g. from the contract logic, CSS 130, etc.), or otherwise to data added to a blockchain or distributed ledger data structure”, 0151, 0167), a plurality of milestones corresponding to the smart contract and stored on a blockchain (0051, 0149 regarding use of oracles, 0051 “receiving events from the outside world”, 0055 “event (e.g. payment, API-based, and invocation/execution of a blockchain/distributed ledger operation (e.g. invocation of a on-chain script or data-driven contract)”, 0070 “Any suitable event that pertains to the contract may be instantiated. Examples of such events may include (but are not limited to) contract signing, contract edits, executed side effects (such as API triggers e.g., payments, on-chain code execution, etc.), status events (e.g., contract transitions between lifecycle statuses such as a contract being in ‘running’, ‘signing’, ‘completed’, ‘terminated’ states as shown in FIG. 4B). This data is preferably generated by execution of the logic (either on-chain or off-chain) and operations within the CMP (e.g. signing, changes to clauses, etc.), where applicable”)

Lerato Hunn discloses extracting, from the first milestone, one or more agreement elements (0060 “providing users with real-time state and performing operations on external resources based upon the current state of the contract (e.g., updating the state of an invoice on an accounting system via API)”, 0065 “various dashboards for viewing the contract state and contract data (e.g. audit trails), as well as analytics pertaining to contract data and state”)
Lerato Hunn discloses providing an agreement structure that is based on the one or more agreement elements extracted from the first milestone (0060, 0065)
Lerato Hunn discloses modifying at least one element from the one or more agreement elements based upon an input received within the agreement structure (0054 “The execution engine may be responsible for managing the contract execution context and chaining the execution of dependent logic clauses within a contract. The results of execution, and the modified context state, are preferably sent to the persistence tier for persistence to ensure deterministic execution, high-availability and recoverability”
Lerato Hunn discloses storing, on the blockchain, the first milestone with the modification to the at least one element (0054)
As per claim 8
Lerato Hunn discloses sending, to a second device, a request to approve the modification to the at least one element (0151 “For example, future contingencies may 
Lerato Hunn discloses receiving, at the first device, an approval of the modification to the at least one element (0151)
Lerato Hunn discloses storing, on the blockchain, a new milestone corresponding to the smart contract that includes the approval of the at least one element (0152, “Additionally, the method can include various scenarios of updating and transitioning the blockchain network, which can include: in response to an update to the contract state, recording updates to the blockchain network S132; and in response to a contract-associated update in the blockchain, initiating execution of at least one programmable clause of the contract S142 and recording a rebound update to the blockchain S144. In the initial scenario, changes in the state of the contract, which may be due to off-chain related activity, can trigger transitioning of the blockchain network. In the second scenario, the blockchain network may undergo transitioning wherein as a result to an update to the blockchain network, off-chain logic can be initiated and optionally, as a response to execution of the logic a subsequent update transacted with the blockchain network”)
As per claim 9
Lerato Hunn discloses identifying, by the smart contract application, a second device associated with a second party to the smart contract; and sending the modification to the at least one element to the second device (0068 “he 130 enables the versioned state of the contract to be stored between the contracting parties in both the pre-formation phase (i.e., prior to execution), such as when a contract is negotiated/edited, and post-formation (i.e., when the state of a contract changes whilst being executed). Each party to a contract may have a copy of a CSS 130 that maintains the contract state”, 0151)
As per claim 10
Lerato Hunn discloses wherein the at least one element comprises a completion date for the smart contract (0073 “The template grammar may consist of natural language contract text that identifies data-oriented variables (e.g. price, date, etc.), 0111)
As per claim 11
Lerato Hunn discloses wherein the at least one element comprises a monetary amount associated with the smart contract (0073 “The template grammar may consist of natural language contract text that identifies data-oriented variables (e.g. price, date, etc.))
As per claim 12
Lerato Hunn discloses wherein the retrieving of the plurality of milestones comprises executing smart contract code (0131-0133, 0166)
As per claim 13
Lerato Hunn discloses displaying, by the device, an instruction window configured to receive commands pertaining to a smart contract (Figure 5, Figure 27, 0065, 0070)

Lerato Hunn discloses displaying, by the device, a milestone window configured to navigate a timeline of agreement milestones associated with the smart contract, wherein a selection of a first milestone from the timeline of agreement milestones causes the device to update the one or more elements in the agreement window (0058-0060, 0065)
As per claim 14
Lerato Hunn discloses displaying, by the device, an interface for approving or rejecting each of the one or more elements pertaining to the smart contract (0065, 0151)
As per claim 15
Lerato Hunn discloses receiving, by the device, an input approving at least one element from the one or more elements pertaining to the smart contract (0065, 0151); and sending, to a second device associated with a second party to the smart contract, a request for approval of the at least one element (0004, 0055, 0063, 0065, 0070, 0151)
As per claim 16
Lerato Hunn discloses displaying, by the device, at least one field that includes a monetary amount associated with the smart contract (0065, 0161, 0171)
As per claim 17
Lerato Hunn discloses wherein the commands in the instruction window are preceded by a command indicator (Figure 9, Figure 17A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/           Senior Examiner, Art Unit 3685